STATE OF MICHIGAN

                              COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                   April 14, 2015
                 Plaintiff-Appellee,

v                                                                  No. 319212
                                                                   Ingham Circuit Court
LUIS ERNESTO GUZMAN-CORTEZ,                                        LC No. 12-001136-FC

                 Defendant-Appellant.


Before: O’CONNELL, P.J., and FORT HOOD and GADOLA, JJ.

PER CURIAM.

        Defendant, Luis Ernesto Guzman-Cortez, appeals as of right his convictions, following a
jury trial, of armed robbery, MCL 750.529, assault with intent to do great bodily harm less than
murder, MCL 750.84, and killing a dog, MCL 750.50b. The trial court sentenced defendant to
serve 180 to 600 months’ imprisonment for armed robbery, 60 to 120 months’ imprisonment for
assault, and 24 to 48 months’ imprisonment for killing a dog. We affirm.

                            I. FACTS AND PROCEDURAL HISTORY

       The trial court arraigned defendant on November 4, 2012. On June 18, 2013—three
weeks before the date set for trial—appointed defense counsel filed a motion to withdraw from
representing defendant. At the hearing on the motion, counsel indicated that defendant wanted
counsel to withdraw and explained that “[e]very time I go to the jail and in defending this motion
he won’t give me his version of the facts, so there has been a complete breakdown.” In response
to questioning by the trial court, defendant admitted that he refused to speak to counsel, and he
alleged that counsel was not working hard enough on his case.

        The trial court denied defense counsel’s motion to withdraw from representing defendant.
The trial court found that counsel had diligently prepared for trial and was an “outstanding
attorney” with many years of experience before the court. The trial court also found that
granting defendant’s motion would “certainly disrupt the judicial process,” which would also
affect the trial of co-defendant Ramon Trejo-Chavarria.1



1
    Trejo-Chevarria’s appeal is also pending before this Court.


                                                 -1-
       At trial, Weslie Bonds testified that defendant and Trejo-Chavarria robbed him on
October 30, 2012. According to Bonds, he knew both men from selling them marijuana on
multiple occasions. Defendant and Trejo-Chavarria showed up unannounced at Bonds’s home at
about 4:00 p.m. Bonds glimpsed defendant in his peripheral vision and saw that defendant was
carrying a bat.

       The next thing that Bonds remembered was that he was on the floor. Trejo-Chavarria
was standing over him with a bloody baseball bat and defendant was taking things from his
bedroom. His also realized that his head was bleeding and his dog had been stabbed to death.
Bonds lost consciousness. When he woke, defendant and Trejo-Chavarria were gone.

         Bonds went to the hospital and reported the assault. Bonds testified that electronics and
jewelry were missing from his home. Lansing Police Department Detective Mark Lewandowski
testified that officers arrested defendant and Trejo-Chavarria on November 5, 2012. According
to Detective Lewandowski, they were riding together in a car that contained some of Bonds’s
missing items, bloody jackets, a bloody knife with white hairs on it, and a broken and bloody
baseball bat. A jury found defendant guilty of robbing Bonds, assaulting him, and killing his
dog.

                                II. SUBSTITUTION OF COUNSEL

       Defendant contends that the trial court erred when it denied his request to substitute
counsel. We disagree.

        This Court reviews for an abuse of discretion the trial court’s decision regarding
substitution of counsel. People v Traylor, 245 Mich App 460, 462; 628 NW2d 120 (2001). The
trial court abuses its discretion when its outcome falls outside the principled range of outcomes.
People v Babcock, 469 Mich 247, 269; 666 NW2d 231 (2003).

        An indigent defendant has the right to counsel, but not the right to counsel of his or her
choosing. People v Mack, 190 Mich App 7, 14; 475 NW2d 830 (1991). A defendant is entitled
to substitute counsel only if the defendant shows good cause and that the substitution will not
unreasonably disrupt the judicial process. Id. “A defendant may not purposely break down the
attorney-client relationship by refusing to cooperate with his assigned attorney and then argue
that there is good cause for a substitution of counsel.” People v Meyers (On Remand), 124 Mich
App 148, 166-167; 335 NW2d 189 (1983).

         In this case, defendant waited to request substitution of counsel until three weeks before
the date set for his joint trial with co-defendant Trejo-Chavarria. Defendant alleged that “every
time when I have a court hearing he is not present” and that defendant “saw [counsel] only once
at the jail . . . .” The trial court’s register of actions reflects that counsel had attended all but one
hearing and had obtained a private investigator to assist in the defense. Counsel’s statement to
the court indicated that he had visited with defendant in jail more than once. The trial court was
in the best position to determine defendant’s credibility. See MCR 2.613(C). Defendant also
admitted that he refused to cooperate with his attorney.

       Given these circumstances, the trial court’s determinations that defendant did not have
good cause to substitute counsel and that his request would unreasonably delay the joint trial did
                                                  -2-
not fall outside the range of principled outcomes. We conclude that the trial court did not abuse
its discretion when it denied defendant’s request to substitute counsel.

                             III. OFFENSE VARIABLE (OV) 13

        Defendant contends that the trial court erroneously assessed 10 points under OV 13 at his
sentencing hearing because his case did not involve three or more crimes against a person. A
waiver is “the intentional relinquishment or abandonment of a known right[.]” People v Loper,
299 Mich App 451, 472; 830 NW2d 836 (2013). When defense counsel expressly agrees with
the trial court’s decision, counsel’s action constitutes a waiver that extinguishes any error.
People v Kowalski, 489 Mich 488, 503; 803 NW2d 200 (2011). In this case, at defendant’s
sentencing hearing, defense counsel stated that “[w]e agree that there was a combination of three
or more crimes against a person.” We conclude that defendant has waived this issue by
expressly agreeing with the trial court’s assessment.

       Affirmed.

                                                           /s/ Peter D. O’Connell
                                                           /s/ Karen M. Fort Hood
                                                           /s/ Michael F. Gadola




                                               -3-